           Case 7:21-cv-02173-CS Document 7 Filed 04/22/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CAROLINE A. JOHNSON-WILLIAMS,

                                   Plaintiff,

                       -against-
                                                                      21-CV-2173 (CS)
 THE PLAZA AT CLOVER LAKE – PREMIER
                                                                  ORDER OF SERVICE
 ASSISTED LIVING; SUSAN BEY; STEVE
 KESSLUK; YOHANNY PORTILLO;
 BENJAMIN FUOCO,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”) and the New York State Human Rights Law, alleging that her former employer

discriminated against her based on her race. By order dated March 26, 2021, the Court granted

Plaintiff’s request to proceed in forma pauperis (“IFP”).

                                            DISCUSSION

A.     Service on Defendants

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that summonses and the complaint be served within

90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date
            Case 7:21-cv-02173-CS Document 7 Filed 04/22/21 Page 2 of 4




summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Plaza at Clover Lake – Premier

Assisted Living, Susan Bey, Steve Kessluk, Yohanny Portillo, and Benjamin Fuoco through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for each of these defendants. The Clerk of

Court is further instructed to issue summonses and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon the defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Plaintiff’s request for pro bono counsel

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because

it is too early in the proceedings for the Court to assess the merits of the action, Plaintiff’s

motion for counsel is denied without prejudice to renewal at a later date.



                                                   2
            Case 7:21-cv-02173-CS Document 7 Filed 04/22/21 Page 3 of 4




                                          CONCLUSION

         Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.) The Clerk of Court is directed to mail an information package to Plaintiff.

         The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Plaza at Clover Lake – Premier Assisted Living, Susan Bey, Steve

Kessluk, Yohanny Portillo, and Benjamin Fuoco, and deliver to the U.S. Marshals Service all

documents necessary to effect service on defendants.

         The Court denies Plaintiff’s application for the Court to request pro bono counsel (ECF

4) without prejudice to renewal at a later time.

SO ORDERED.

Dated:     April 22, 2021
           White Plains, New York

                                                                CATHY SEIBEL
                                                           United States District Judge




                                                   3
Case 7:21-cv-02173-CS Document 7 Filed 04/22/21 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES

  The Plaza at Clover Lake – Premier Assisted Living
  838 Fair Street
  Carmel, NY 10512

  Susan Bey
  The Plaza at Clover Lake – Premier Assisted Living
  838 Fair Street
  Carmel, NY 10512

  Steve Kessluk
  The Plaza at Clover Lake – Premier Assisted Living
  838 Fair Street
  Carmel, NY 10512

  Benjamin Fuoco
  The Plaza at Clover Lake – Premier Assisted Living
  838 Fair Street
  Carmel, NY 10512

  Yohanny Portillo
  The Plaza at Clover Lake – Premier Assisted Living
  838 Fair Street
  Carmel, NY 10512
